September 13, 2017 BNY MELLON FUNDS TRUST –BNY Mellon Short-Term U.S. Government Securities Fund Supplement to Prospectus dated December 30, 2016 Effective on or about October 30, 2017, the following information supersedes and replaces the first paragraph in the section of the Fund's prospectus entitled "Fund Summary – BNY Mellon Short-Term U.S. Government Securities Fund – Principal Investment Strategy": To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, and in repurchase agreements in respect of such securities.
